JUSTICE WELCH, dissenting: I respectfully dissent. The majority does not directly address the State’s contention that the city and the State have concurrent jurisdiction within 1 ½ miles outside the corporate limits. Whether the legislature has, by enactment, granted certain powers to the city within that area is one question; whether the legislature has given up the State’s jurisdiction in that area is quite another. (See County of Cook v. John Sexton Contractors Co. (1979), 75 Ill. 2d 494, 508, 389 N.E.2d 553, 557.) There is no presumption that the former implies the latter. The correct presumption is to the contrary: “Home rule units may exercise and perform concurrently with the State any power or function of a home rule unit to the extent that the General Assembly by law does not specifically limit the concurrent exercise or specifically declare the State’s exercise to be exclusive.” (Ill. Const. 1970, art. VII, sec. 6(i).) Municipalities have only those powers expressly granted to them by the General Assembly or those necessarily implied from or incident to powers expressly granted. (Appeal Board of the Department of Environmental Control v. United States Steel Corp. (1971), 48 Ill. 2d 575, 577, 272 N.E.2d 46, 48.) While the legislature may expressly or impliedly provide for exclusive as opposed to concurrent authority (Illinois Liquor Control Com. v. City of Joliet (1975), 26 Ill. App. 3d 27, 32, 324 N.E.2d 453, 456), there is no indication that such was intended here. Absent any indication to the contrary, I would conclude that the area of mobile home park licensing is one in which the State’s jurisdiction is concurrent with that of the city within the “belt” surrounding the city, and I would reverse on that basis. Accordingly, I dissent.